Opinion by
Judge Rogers,
This appeal is from an order of the Court of Common Pleas of Philadelphia County, affirming a decision of the Civil Service Commission of the City of- Philadelphia. The Commission upheld appellant’s dismissal from his position as a police officer.
Section 7-201 of the Philadelphia Home Rule Charter authorizes appeals to the Civil Service Commission and provides in part as follows: “Findings and decisions of the Commission and any action taken in conformance therewith as a result thereof shall be final and there shall be no further appeal on the merits, but there may be an appeal to the courts on jurisdictional or procedural grounds.” The validity and effect of this provision of the Charter were passed upon by the Supreme Court in Addison Case, 385 Pa. 48, 122 A. 2d 272 (1956) ; appeal dismissed, 352 U.S. 956, 77 S. Ct. 353, 1 L. ed. 2d 316. Section 7-201 was there held to be constitutional and its effect to be that appellate review is limited to questions of jurisdiction and the regularity of the proceedings. The merits of the controversy will not be considered by the reviewing court. These holdings, with the narrow exceptions hereafter noted, have been followed in numerous cases involving not only the Philadelphia Home Rule Charter but other legislation of similar import. Swank, Appellant v. Myers, 386 Pa. 331, 126 A. 2d 267 (1956) ; Raby v. Board of Finance and Revenue, 405 Pa. 495, 176 A. 2d 661 (1961); Lowry v. General Waterworks, 406 Pa. 152, 77 A. 2d 82 (1962) ; O’Gorman Appeal, 409 Pa. 571,187 A. 2d 581 (1963) ; Penn Wynne et al. v. Lower Merion Township, 181 Pa. Super. 524, 124 A. 2d 487 (1956).
The exceptions to the general rule that only jurisdiction and the regularity of the proceedings are subject to judicial scrutiny are, first, where the adminis-. *546trative agency has exceeded tlie powers possessed by it and, second, where individual rights or property rights ordained or guaranteed by the Federal or State Constitution have been violated by the administrative agency or the lower- court. DeVito v. Civil Service Commission, 404 Pa. 354, 172 A. 2d 161 (1961).
Here, appellant raises no question as to jurisdiction or the regularity of the proceedings1 nor does he contend that his constitutional rights have been violated. His sole contention is that his admitted transgressions of required standards of conduct did not justify the Commission’s conclusion that his dismissal was for just cause and that therefore the Commission exceeded its powers in upholding his dismissal. Such reasoning if accepted would entirely nullify the general rule in this type of case and must be firmly rejected.
Nevertheless, we will make brief comment on appellant’s contention.
Section 7-303 of the Philadelphia Home Rule Charter provides: “Dismissal, Demotion and Suspension— Any dismissal or demotion after the completion of the required probationary period of service, or suspension of any employee in the civil service shall be for just cause only.” On August 19, 1966, while' in uniform, and off duty, the appellant went to a neighborhood bar, became embroiled in an argument with a 60-year-old man and struck'the man in the face with such force as to knock him to the floor. Thereafter, the victim of appellant’s assault was arrested on the street outside the bar "with a rifle in his hands. Appellant claims to *547have been motivated in Ms attack by an alleged remark of a MgMy inflammatory nature.
In O’Gorman Appeal, súpra, Mr. Justice O’Brien noted with approval tbe following language concerning cause for dismissal: “All that the law requires is that the cause be concerned solely with the inefficiency, adequacy or misconduct of the employe. A wide latitude must be left to the superior officer — in fact a discretion conditioned only on its exercise in good faith and not a screen for some reason not based upon the fitness of the employe to fill the position.” 409 Pa. 571, 576, 187 A. 2d 581, 583 (1963).
Attached to appellant’s brief is a letter from the Police Commissioner to the Civil Service Commission wMch is in part as follows: “I agree . . . that the presence of the officer in a bar in full uniform purchasing alcoholic beverages, indicates his lack of regard for departmental rules and regulations. Further, that the strildng of an obviously intoxicated man 60 years old casts doubt on the qualifications of the accused to react under duress or pressure. In today’s society, one of the most important, if not the most important, principle of police-community relations is that every police officer must maintain control over his emotions and cannot permit his personal feelings, to override his self-control or good judgment. This principle was clearly violated by Officer Staton, and I cannot accept his contention minimizing the seriousness of the incident. As pointed out . . . were it not for the speedy response by the police and the taking into custody of Mr. Dewberry, armed with a rifle, the results of the incident could have been much more serious. The community is certainly entitled to forthright action to prevent the recurrence of incidents such as this one.”
The cases relied on by appellant as support for his contention that if upon an examination of tMs record *548we should find that appellant was not guilty of each violation of police department regulations with which he was charged, we should conclude that the Commission had no authority to uphold this dismissal, are in-apposite. DeVito v. Civil Service Commission, supra, held only that the Commission exceeded its power in upholding the dismissal of a police officer for the sole reason that he refused to take a lie detector test and O’Peil v. Pennsylvania State Civil Service Commission, 424 Pa. 151, 225 A. 2d 546 (1967) held only that the State Civil Service Commission exceeded its power in dismissing an appeal where the only evidence before it was the employe’s testimony that he had been dismissed for political reasons. In Beard v. Pennsylvania State Civil Service Commission, 424 Pa. 146, 225 A. 2d 548 (1967), decided the same day as O’Peil, it was held that unless-the proceedings themselves, as opposed to the finding, show on their face that the Commission’s order is arbitrary or capricious,, we should affirm, “regardless of our own personal beliefs as to their correctness.” 424 Pa. 148, 149, 225 A. 2d 543, 545 (1967).
- Since there were no jurisdictional or procedural errors in the proceedings and the Commission plainly acted within its powers, the court below properly dismissed the appeal. •
Order affirmed.

 A full recital of the earlier history (and facts) of this matter is to be found in Staton Appeal, 47 D. & O. 2d 657 (1969), wherein the Common Pleas Court remanded the case to the Commission because of procedural irregularities. The instant appeal is from a decision of the Court of Common Pleas dismissing an appeal froijj the Comtnission’s action after the remand hearing.